Citation Nr: 0326354	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  96-32 624	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart valve 
disorder, with fatigue, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for a lung disorder, 
with shortness of breath, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for an eye disorder, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), with memory loss and sleep difficulty, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin disorder, 
including leg lesions, to include as due to an undiagnosed 
illness.

7.  Entitlement to service connection for mycoplasma 
infection, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1985 to 
May 1992.  Service in Southwest Asia from January 1991 to May 
1991 is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 1995 and June 2000 rating decisions.  
The May 1995 rating decision was issued by the RO in 
Nashville, Tennessee.  In May 1997 jurisdiction over the case 
was transferred to the RO in Muskogee, Oklahoma, which 
thereafter issued the June 2000 rating decision.  The veteran 
testified before the undersigned member of the Board at a 
videoconference hearing held in January 2001.  This case was 
remanded in February 2001 for further development; the case 
was returned to the Board in August 2003.


REMAND

Briefly, the veteran contends that service connection is 
warranted for the disabilities listed on the title page of 
this action, either as directly related to his period of 
service, or on an undiagnosed illness basis.

The Board initially notes that on December 27, 2001, 
38 U.S.C.A. §§ 1117 and 1118 (pertaining to claims based on 
undiagnosed illnesses) were amended.  See The Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 
§ 202, 115 Stat. 976 (Dec. 27, 2001).  The record reflects 
that the RO has not considered the veteran's claims under the 
amendments to the above statutory provisions.  

The Board also notes that the veteran essentially contends 
that his heart valve disorder, fatigue, lung disorder, 
shortness of breath, eye disorder, headaches, memory loss, 
sleep difficulty, and skin disorder were actually caused by 
the Mycoplasma fermentans infection for which he is also 
seeking service connection.  

In this regard, the record reflects that the veteran was 
selected to participate in Gulf War Antibiotic VA Cooperative 
Study #475 ("Gulf War study") based on the symptoms he 
claims are related to undiagnosed illnesses, as well as 
preliminary test results suggesting the presence in him of 
mycoplasma infection.  In a March 2001 statement, R.A.G., 
M.D., a VA physician, concluded that it was at least as 
likely as not that the veteran's "symptoms" were related to 
Mycoplasma fermentans (Dr. R.A.G. did not identify the 
"symptoms" to which he was referring).  In November 2001 
the veteran underwent a VA examination at which time the 
examiner also concluded that the veteran's "symptoms" were 
at least as likely as not related to mycoplasma infection.  
She explained, however, that since the Gulf War study was not 
yet complete, she could not provide an opinion as to whether 
the mycoplasma infection itself was related to the veteran's 
period of service.  She noted that the study was expected to 
be complete, and the results tabulated, by the spring of 
2002.

In an addendum to the November 2001 examination report, Dr. 
R.A.G. clarified that the veteran only potentially had a 
Mycoplasma fermentans infection, but that this issue would be 
settled once the results of the Gulf War study were 
tabulated.  He indicated that he nevertheless believed that 
the veteran's "symptoms" were due to a Mycoplasma 
fermentans infection associated with service.  In a November 
2002 statement, the examiner who conducted the veteran's 
November 2001 examination indicated that the final report of 
the Gulf War study had shown that the veteran did not 
experience any significant improvement of his symptoms 
through the antibiotic treatment administered during the 
study.  She further indicated that the complete study 
results, including the results of laboratory testing 
conducted during the study, were not yet available.

Since it remains unclear whether the veteran actually has 
mycoplasma infection (a question that Dr. R.A.G. and the 
November 2001 examiner suggested would be answered once the 
veteran's individual medical records from the Gulf War study 
were released) or residuals thereof, and as in any event 
neither Dr. R.A.G. nor the November 2001 examiner identified 
the specific "symptoms" they believe are attributable to 
any mycoplasma infection, the Board finds that further 
development, including additional VA examination of the 
veteran, is warranted.

The Board also notes that the veteran was diagnosed with 
migraine headaches at his October 1994 and July 1997 
examinations.  While the diagnosis of migraine headaches 
arguably resolves that portion of the veteran's claim for 
service connection for headaches based on the law and 
regulations pertaining to undiagnosed illnesses, the Board 
notes that there is no medical opinion of record addressing 
whether the veteran's diagnosed migraine headaches are 
etiologically related to his period of service.

Turning to the claim for service connection for PTSD, the 
record reflects that the veteran has reported experiencing 
stressful incidents including being present at the Khobar 
Towers when a SCUD missile alert siren was triggered 
(occurring shortly before the ground war in Iraq started); 
experiencing enemy fire from a "B.D.R.M." and a machine gun 
while crossing into Iraq with the 23rd Infantry Division the 
first day of the ground war in Iraq; witnessing a truck 
carrying Master Sergeant Willie Ingram strike a landmine 
(with no deaths); and witnessing the truck ahead of him run 
over a child on the road march to Sufwan.  Significantly, the 
record reflects that the RO has not attempted to verify any 
of the veteran's claimed stressors.

Under the circumstances, the Board concludes that further 
development is warranted prior to adjudication of the instant 
appeal.  Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims, to 
specifically include the Vet Center 
he mentioned at his October 1994 VA 
examination.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran, to include from the 
referenced Vet Center, which have 
not been secured previously.  

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should also attempt to 
obtain any medical records, 
laboratory results or other records 
associated with the veteran's 
participation in Gulf War Antibiotic 
VA Cooperative Study #475.

4.  The RO should attempt to obtain 
additional information from the 
veteran concerning the specific 
circumstances of his alleged service 
stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and 
units of assignment.  With this 
information, the RO should review 
the file and prepare a summary of 
the veteran's alleged service 
stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above.  This summary and a 
copy of the veteran's DD 214 and 
other service personnel records 
should be sent to the United States 
Armed Services Center for Research 
of Unit Records.  The USASCRUR 
should be provided with a copy of 
any information obtained above, and 
should be asked to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCRUR should also 
be requested to furnish the unit 
history and operational reports for 
each unit the veteran was assigned 
to from January 1991 to May 1991 for 
the period during which he served 
with such unit.

5.  After completing the above 
actions, the RO should arrange for a 
VA psychiatric examination of the 
veteran to determine the nature and 
extent of any current psychiatric 
disorders.  All indicated studies, 
tests and evaluations deemed 
necessary should be performed.  The 
examiner should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders.  The 
psychiatrist should be requested to 
review the results of the 
examination along with all material 
in the veteran's claims file, and 
provide an opinion as to whether it 
is at least as likely as not that 
any currently present acquired 
psychiatric disorder(s) is(are) 
etiologically related to service.

With respect to the veteran's 
claimed PTSD, a diagnosis of PTSD 
under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, 
the examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  

The rationale for all opinions 
expressed should be explained.  The 
claims file, including a copy of 
this REMAND, must be made available 
to the psychiatrist for proper 
review of the medical history.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.

6.  The RO should also arrange for 
the veteran to be examined by a 
specialist in immunology and 
infectious diseases, if possible, to 
determine whether he currently has 
any symptoms or residuals of 
mycoplasma infection.  A detailed 
medical history should be obtained 
from the veteran, all clinical signs 
and symptoms should be described in 
detail and any appropriate testing 
should be conducted.  If the veteran 
is found to have mycoplasma 
infection or the residuals thereof, 
the examiner should be requested to 
provide an opinion at to whether it 
is at least as likely as not that 
such mycoplasma infection or 
residuals thereof is (are) related 
to the veteran's period of service.  
The examiner should also be 
requested to provide an opinion, 
with respect to each of the 
veteran's claimed symptoms or 
conditions of heart valve disorder, 
fatigue, lung disorder, shortness of 
breath, eye disorder, headaches, 
memory loss, sleep difficulty, and 
skin disorder, as to whether it is 
at least as likely as not that such 
symptom or condition was caused by 
mycoplasma infection, or whether the 
veteran's symptom complex is 
otherwise attributable to active 
service.  

The rationale for all opinions 
expressed should also be provided.  
The veteran's claims file, including 
a copy of this REMAND, must be made 
available to the examiner for 
review.  The examination report is 
to reflect whether a review of the 
claims file was made.

7.  The veteran should also be 
afforded VA examinations by 
physicians with appropriate 
expertise to determine the nature, 
extent and etiology of any currently 
present heart valve disorder, 
fatigue, lung disorder, shortness of 
breath, eye disorder, headaches, 
memory loss, sleep difficulty and 
skin disorder.  All indicated 
studies should be performed, and all 
findings should be reported in 
detail.  If the examinations result 
in clinical diagnoses of any 
disorders associated with the 
veteran's claimed heart valve 
disorder, fatigue, lung disorder, 
shortness of breath, eye disorder, 
headaches, memory loss, sleep 
difficulty, or skin disorder, the 
appropriate examiner should provide 
an opinion as to whether it is at 
least as likely as not that any such 
disorder originated during the 
veteran's active duty or is 
otherwise etiologically related to 
service.  If such diagnoses can not 
be rendered, the examiners should 
nevertheless identify all signs and 
symptoms of any currently present 
heart valve disorder, fatigue, lung 
disorder, shortness of breath, eye 
disorder, headaches, memory loss, 
sleep difficulty, or skin disorder, 
and include a discussion concerning 
the duration of the disorder.  

The rationale for all opinions 
expressed should also be provided.  
The veteran's claims file, including 
a copy of this REMAND, must be made 
available to the examiners for 
review.  The examination reports are 
to reflect whether a review of the 
claims file was made.

8.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and 
the implementing regulations, see 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Then, the RO should re-adjudicate 
the issues on appeal.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should refer to the 
amendments to 38 U.S.C.A. §§ 1117 and 1118.  See The Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, § 202, 115 Stat. 976 (Dec. 27, 2001).

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


